Exhibit 10.20a

 

AMENDMENT to LEVEL 5

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT (the “Amendment”), effective as of April 17, 2000, by and between
PSS World Medical, Inc., a Florida corporation (the “Company”), and the officer
of the Company whose signature appears below (“Executive”), amends that certain
Employment Agreement, dated as of the date indicated below, by and between the
Company and Executive, as heretofore amended (the “Employment Agreement”).

 

In consideration of the mutual promises and covenants herein contained, the
parties hereto agree as follows:

 

1. Section 3 of the Employment Agreement is hereby amended by adding the
following sentence at the end thereof:

 

“Notwithstanding the foregoing, if a Change of Control occurs the Employment
Period shall be automatically extended through the later of (i) the first
anniversary of the Change of Control, or (ii) the normal expiration of the
then-current term, including any prior extensions.”

 

2. Section 6 of the Employment Agreement is hereby amended by deleting in its
entirety the definition of Change of Control and substituting therefor the
following:

 

A “Change of Control” shall mean:

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (ii)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this definition; or

 

(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent



--------------------------------------------------------------------------------

Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

 

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 80% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding the Company or any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of the combined voting
power of the then outstanding voting securities of such corporation resulting
from such Business Combination except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(d) If Executive’s employment responsibilities are primarily with Diagnostic
Imaging, Inc., a disposition by the Company of a majority of the stock or
substantially all of the assets of Diagnostic Imaging, Inc.; provided, however,
that if Executive is offered and accepts a position with the Company or another
subsidiary or division of the Company immediately following such disposition of
Diagnostic Imaging, Inc., then a Change of Control shall not be deemed to have
occurred by virtue of this subsection (d); or

 

(e) If Executive’s employment responsibilities are primarily with Gulf South
Medical Supply, Inc., a disposition by the Company of a majority of the stock or
substantially all of the assets of Gulf South Medical Supply, Inc.; provided,
however, that if Executive is offered and accepts a position with the Company or
another subsidiary or division of the Company immediately following such
disposition of Gulf South Medical Supply, Inc., then a Change of Control shall
not be deemed to have occurred by virtue of this subsection (e); or

 

- 2 -



--------------------------------------------------------------------------------

(f) If Executive’s employment responsibilities are primarily with the Physician
Sales & Service division of the Company, a disposition by the Company of
substantially all of the assets of such division; provided, however, that if
Executive is offered and accepts a position with the Company or another
subsidiary or division of the Company immediately following such disposition of
the Physician Sales & Service division, then a Change of Control shall not be
deemed to have occurred by virtue of this subsection (f).

 

3. Notwithstanding the foregoing, if, in the opinion of the Company’s
accountants, the foregoing amendments (or any portion thereof) would preclude
the use of “pooling of interest” accounting treatment for a Change of Control
transaction that (a) would otherwise qualify for such accounting treatment, and
(b) is contingent upon qualifying for such accounting treatment, then such
amendments (to the extent so determined to preclude such pooling of interests
accounting treatment) will not be effective and the terms of the Employment
Agreement will remain in effect as if such amendments (or portion thereof) had
not been proposed.

 

4. As amended hereby, the Employment Agreement, as heretofore amended, shall be
and remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

PSS WORLD MEDICAL, INC. By:  

/s/ Patrick C. Kelly

   

Patrick C. Kelly

Chairman of the Board and CEO

 

By:  

/s/ David A. Smith

   

David A. Smith

Executive Vice President and CFO

 

EXECUTIVE     /s/ David D. Klarner Date of original Employment Agreement:
2/21/00

 

- 3 -